

117 HR 4900 IH: Protect the Capitol Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4900IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Steube introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo limit the deployment of the Capitol Police outside of the jurisdiction of the Capitol Police, and for other purposes.1.Short titleThis Act may be cited as the Protect the Capitol Act of 2021.2.Capitol Police deployment outside of jurisdiction(a)Deployment outside of jurisdictionSection 1007 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 1978) is amended—(1)in subsection (a)(1), by striking ; and and inserting a semicolon; (2)in subsection (a)(2), by striking the period at the end and inserting ; and;(3)in subsection (a), by adding at the end the following:(3)The deployment is for a defined, limited duration of no more than 30 days.;(4)in subsection (b) in the matter preceding paragraph (1), by striking officer and inserting officer for a period of no more than 30 days; and(5)in subsection (b)(2), by striking gathering and inserting gathering in response to a specific, identified threat.(b)Prohibiting regional field offices outside of the District of ColumbiaSection 1007 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 1978) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)Regional field offices prohibitedThe Chief of the Capitol Police shall not establish or maintain a permanent office outside of the District of Columbia..